 



Exhibit 10.7

SANDISK CORPORATION

RESTRICTED STOCK UNIT ISSUANCE AGREEMENT

RECITALS

          A. The Board has adopted the Plan for the purpose of retaining the
services of selected Employees and consultants and other independent advisors
who provide services to the Corporation (or any Parent or Subsidiary).

          B. Participant is to render valuable services to the Corporation (or a
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of shares of Common Stock to the Participant under the
Stock Issuance Program.

          C. All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix A.

NOW, THEREFORE, it is hereby agreed as follows:

          1. Grant of Restricted Stock Units. The Corporation hereby awards to
the Participant, as of the Award Date, Restricted Stock Units under the Plan.
Each Restricted Stock Unit represents the right to receive one share of Common
Stock on the vesting date of that unit. The number of shares of Common Stock
subject to the awarded Restricted Stock Units, the applicable vesting schedule
for those shares, the dates on which those vested shares shall become issuable
to Participant and the remaining terms and conditions governing the award (the
“Award”) shall be as set forth in this Agreement.

AWARD SUMMARY

     
Award Date:
                                          , 200___
 
   
Number of Shares
                      shares of Common Stock (the “Shares”)
Subject to Award:
   
 
   
Vesting Schedule:
  To be determined by the Plan Administrator.
 
   
Issuance Schedule
  The Shares in which the Participant vests in accordance with the foregoing
Vesting Schedule will be issuable immediately upon vesting, subject to the
Corporation’s collection of the applicable Withholding Taxes. The procedures
pursuant to which the applicable Withholding Taxes are to be collected are set
forth in Paragraph 7 of this Agreement.

          2. Limited Transferability. Prior to actual receipt of the Shares
which vest hereunder, the Participant may not transfer any interest in the Award
or the underlying Shares. Any Shares which vest hereunder but which otherwise
remain unissued at the time of the

 



--------------------------------------------------------------------------------



 



Participant’s death may be transferred pursuant to the provisions of the
Participant’s will or the laws of inheritance or to the Participant’s designated
beneficiary or beneficiaries of this Award. The Participant may also direct the
Corporation to issue the stock certificates for any Shares which in fact vest
and become issuable under the Award during his or her lifetime to one or more
designated family members or a trust established for the Participant and/or his
or her family members. The Participant may make such a beneficiary designation
or certificate directive at any time by filing the appropriate form with the
Plan Administrator or its designee.

          3. Cessation of Service. Should the Participant cease Service for any
reason prior to vesting in one or more Shares subject to this Award, then the
Award will be immediately cancelled with respect to those unvested Shares, and
the number of Restricted Stock Units will be reduced accordingly. The
Participant shall thereupon cease to have any right or entitlement to receive
any Shares under those cancelled units.

          4. Stockholder Rights and Dividend Equivalents

               (a) The holder of this Award shall not have any stockholder
rights, including voting or dividend rights, with respect to the Shares subject
to the Award until the Participant becomes the record holder of those Shares
following their actual issuance upon the Corporation’s collection of the
applicable Withholding Taxes.

               (b) Notwithstanding the foregoing, should any dividend or other
distribution payable other than in shares of Common Stock, whether regular or
extraordinary, be declared and paid on the outstanding Common Stock while one or
more Shares remain subject to this Award (i.e., those Shares are not otherwise
issued and outstanding for purposes of entitlement to the dividend or
distribution), then a special book account shall be established for the
Participant and credited with a phantom dividend equivalent to the actual
dividend or distribution which would have been paid on those Shares had they
been issued and outstanding and entitled to that dividend or distribution. As
the Shares subsequently vest hereunder, the phantom dividend equivalents
credited to those Shares in the book account shall be distributed to the
Participant (in cash or such other form as the Plan Administrator may deem
appropriate in its sole discretion) concurrently with the issuance of the vested
Shares to which those phantom dividend equivalents relate. However, each such
distribution shall be subject to the Corporation’s collection of the Withholding
Taxes applicable to that distribution.

          5. Change of Control.

               (a) Any Restricted Stock Units subject to this Award at the time
of a Change in Control may be assumed by the successor entity or otherwise
continued in full force and effect or may be replaced with a cash incentive
program of the successor entity which preserves the Fair Market Value of the
unvested shares of Common Stock subject to the Award at the time of the Change
in Control and provides for subsequent payout of that value in accordance with
the vesting schedule applicable to the Award. In the event of such assumption or
continuation of the Award or such replacement of the Award with a cash incentive
program, no accelerated vesting of the Restricted Stock Units shall occur at the
time of the Change in Control.

2



--------------------------------------------------------------------------------



 



               (b) In the event the Award is assumed or otherwise continued in
effect, the Restricted Stock Units subject to the Award shall be adjusted
immediately after the consummation of the Change in Control so as to apply to
the number and class of securities into which the Shares subject to those units
immediately prior to the Change in Control would have been converted in
consummation of that Change in Control had those Shares actually been issued and
outstanding at that time. To the extent the actual holders of the outstanding
Common Stock receive cash consideration for their Common Stock in consummation
of the Change in Control, the successor corporation (or parent entity) may, in
connection with the assumption or continuation of the Restricted Stock Units
subject to the Award at that time, substitute one or more shares of its own
common stock with a fair market value equivalent to the cash consideration paid
per share of Common Stock in the Change in Control transaction, provided such
common stock is readily tradable on an established U.S. securities exchange or
market.

               (c) If the Restricted Stock Units subject to this Award at the
time of the Change in Control are not assumed or otherwise continued in effect
or replaced with a cash incentive program in accordance with Paragraph 5(a),
then those units will vest immediately prior to the closing of the Change in
Control. The Shares subject to those vested units will be issued immediately
upon such vesting (or otherwise converted into the right to receive the same
consideration per share of Common Stock payable to the other stockholders of the
Corporation in consummation of that Change in Control), subject to the
Corporation’s collection of the applicable Withholding Taxes pursuant to the
provisions of Paragraph 7.

               (d) This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

          6. Adjustment in Shares. Should any change be made to the Common Stock
by reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Corporation’s receipt of consideration, appropriate
adjustments shall be made to the total number and/or class of securities
issuable pursuant to this Award in order to reflect such change and thereby
preclude a dilution or enlargement of benefits hereunder.

          7. Issuance of Shares of Common Stock.

               (a) As soon as administratively practicable following each date
one or more Shares vest in accordance with the provisions of this Agreement, the
Corporation shall issue to or on behalf of the Participant a certificate (which
may be in electronic form) for the shares of Common Stock which vest on that
date under the Award and shall concurrently distribute to the Participant any
phantom dividend equivalents with respect to those Shares, subject in each
instance to the Corporation’s collection of the applicable Withholding Taxes.
The Withholding Taxes may be collected from the Participant through any of the
following alternatives:

3



--------------------------------------------------------------------------------



 



          - the Participant’s delivery of his or her separate check payable to
the Corporation in the amount of such Withholding Taxes, or

          - the use of the proceeds from a next-day sale of the Shares issued to
the Participant, provided and only if (i) such a sale is permissible under the
Corporation’s trading policies governing the sale of Common Stock, (ii) the
Participant makes an irrevocable commitment, on or before the vesting date for
those Shares, to effect such sale of the Shares and (iii) the transaction is not
otherwise deemed to constitute a prohibited loan under Section 402 of the
Sarbanes-Oxley Act of 2002, or

          - with respect to the distributed phantom dividend equivalents, the
Corporation’s withholding a portion of that distribution, with the cash portion
to be the first portion so withheld.

               (b) The Plan Administrator may, in its sole discretion and
pursuant to procedures authorized and established by the Plan Administrator for
such purpose, permit the Participant to satisfy the Withholding Tax liability
applicable to the Shares which vest under the Award by allowing the Participant
to direct the Corporation to withhold a portion of those vested Shares with a
Fair Market Value (measured as of the vesting date) equal to the amount of such
Withholding Taxes; provided, however, that the amount of any Shares so withheld
shall not exceed the amount necessary to satisfy the Corporation‘s required tax
withholding obligations using the minimum statutory withholding rates for
federal and state tax purposes, including payroll taxes, that are applicable to
supplemental taxable income. Participant shall be notified in writing in the
event such Share withholding mechanism is actually to be made available from
time to time with respect to one or more Shares which vest under this Agreement.

               (c) Except as otherwise provided in Paragraph 5 or this
Paragraph 7, the settlement of all Restricted Stock Units which vest under the
Award shall be made solely in shares of Common Stock. In no event, however,
shall any fractional shares be issued. Accordingly, the total number of shares
of Common Stock to be issued at the time the Award vests shall, to the extent
necessary, be rounded down to the next whole share in order to avoid the
issuance of a fractional share.

4



--------------------------------------------------------------------------------



 



          8. Compliance with Laws and Regulations. The issuance of shares of
Common Stock pursuant to the Award shall be subject to compliance by the
Corporation and Participant with all applicable requirements of law relating
thereto and with all applicable regulations of any stock exchange (or the Nasdaq
National Market, if applicable) on which the Common Stock may be listed for
trading at the time of such issuance.

          9. Notices. Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices. Any notice required to be
given or delivered to Participant shall be in writing and addressed to
Participant at the address indicated below Participant’s signature line on this
Agreement. All notices shall be deemed effective upon personal delivery or upon
deposit in the U.S. mail, postage prepaid and properly addressed to the party to
be notified.

          10. Successors and Assigns. Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Corporation and its successors and assigns and
Participant, Participant’s assigns, the legal representatives, heirs and
legatees of Participant’s estate and any beneficiaries of the Award designated
by Participant.

          11. Construction. This Agreement and the Award evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan. All decisions of the Plan Administrator with
respect to any question or issue arising under the Plan or this Agreement shall
be conclusive and binding on all persons having an interest in the Award.

          12. Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.

          13. Employment at Will. Nothing in this Agreement or in the Plan shall
confer upon Participant any right to continue in Service for any period of
specific duration or interfere with or otherwise restrict in any way the rights
of the Corporation (or any Parent or Subsidiary employing or retaining
Participant) or of Participant, which rights are hereby expressly reserved by
each, to terminate Participant’s Service at any time for any reason, with or
without cause.

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement on the
day and year first indicated above.

              SANDISK CORPORATION
 
       

  By:    

       
 
       

  Title:    

       
 
            PARTICIPANT
 
       

  Signature:    

       
 
       

  Address:    

       
 
       
 
       

       

6



--------------------------------------------------------------------------------



 



APPENDIX A

DEFINITIONS

          The following definitions shall be in effect under the Agreement:

          A. Agreement shall mean this Restricted Stock Unit Issuance Agreement.

          B. Award shall mean the award of restricted stock units made to the
Participant pursuant to the terms of this Agreement.

          C. Award Date shall mean the date the restricted stock units are
awarded to Participant pursuant to the Agreement and shall be the date indicated
in Paragraph 1 of the Agreement.

          D. Board shall mean the Corporation’s Board of Directors.

          E. Change in Control shall mean a change in ownership or control of
the Corporation effected through any of the following transactions:

          (i) a merger or consolidation approved by the Corporation’s
stockholders, unless securities possessing more than fifty percent (50%) of the
total combined voting power of the voting securities of the successor
corporation are immediately thereafter beneficially owned, directly or
indirectly and substantially in the same proportion, by the persons who
beneficially owned the Corporation’s outstanding voting securities immediately
prior to such transaction,

          (ii) the sale, transfer or other disposition (including in whole or in
part through one or more licensing arrangements) of all or substantially all of
the Corporation’s assets approved by the Corporation’s stockholders, or

          (iii) the acquisition, directly or indirectly by any person or related
group of persons (other than the Corporation or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Corporation), of beneficial ownership (within the meaning of Rule 13d-3 of the
1934 Act) of securities possessing more than fifty percent (50%) of the total
combined voting power of the Corporation’s outstanding securities pursuant to a
tender or exchange offer made directly to the Corporation’s stockholders.

          F. Code shall mean the Internal Revenue Code of 1986, as amended.

          G. Common Stock shall mean shares of the Corporation’s common stock.

A-1



--------------------------------------------------------------------------------



 



          H. Corporation shall mean SanDisk Corporation, a Delaware corporation,
and any successor corporation to all or substantially all of the assets or
voting stock of SanDisk Corporation which shall by appropriate action adopt the
Plan.

          I. Employee shall mean an individual who is in the employ of the
Corporation (or any Parent or Subsidiary), subject to the control and direction
of the employer entity as to both the work to be performed and the manner and
method of performance.

          J. Fair Market Value per share of Common Stock on any relevant date
shall be determined in accordance with the following provisions:

          (i) If the Common Stock is at the time traded on the NASDAQ National
Market, then the Fair Market Value shall be the closing selling price per share
of Common Stock at the close of regular hours trading (i.e., before after- hours
trading begins) on the NASDAQ National Market on the date in question, as such
price is reported by the National Association of Securities Dealers. If there is
no closing selling price for the Common Stock on the date in question, then the
Fair Market Value shall be the closing selling price on the last preceding date
for which such quotation exists.

          (ii) If the Common Stock is at the time listed on any Stock Exchange,
then the Fair Market Value shall be the closing selling price per share of
Common Stock at the close of regular hours trading (i.e., before after-hours
trading begins) on the date in question on the Stock Exchange determined by the
Plan Administrator to be the primary market for the Common Stock, as such price
is officially quoted in the composite tape of transactions on such exchange. If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

          K. 1934 Act shall mean the Securities Exchange Act of 1934, as amended
from time to time.

          L. Participant shall mean the person to whom the Award is made
pursuant to the Agreement.

          M. Parent shall mean any corporation (other than the Corporation) in
an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

          N. Plan shall mean the Corporation’s 2005 Stock Incentive Plan, as
amended and restated.

A-2



--------------------------------------------------------------------------------



 



          O. Plan Administrator shall mean either the Board or a committee of
the Board acting in its capacity as administrator of the Plan.

          P. Service shall mean the Participant’s performance of services for
the Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor. For purposes of this Agreement, Participant shall be deemed to cease
Service immediately upon the occurrence of the either of the following events:
(i) Participant no longer performs services in any of the foregoing capacities
for the Corporation (or any Parent or Subsidiary) or (ii) the entity for which
Participant performs such services ceases to remain a Parent or Subsidiary of
the Corporation, even though Participant may subsequently continue to perform
services for that entity. Service shall not be deemed to cease during a period
of military leave, sick leave or other personal leave approved by the
Corporation; provided, however, that except to the extent otherwise required by
law or expressly authorized by the Plan Administrator or by the Corporation’s
written policy on leaves of absence, no Service credit shall be given for
vesting purposes for any period the Participant is on a leave of absence.

          Q. Stock Exchange shall mean the American Stock Exchange or the New
York Stock Exchange.

          R. Subsidiary shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations beginning with the Corporation, provided
each corporation (other than the last corporation) in the unbroken chain owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.

          S. Withholding Taxes shall mean the federal, state and local income
taxes and the employee portion of the federal, state and local employment taxes
required to be withheld by the Corporation in connection with the issuance of
the shares of Common Stock which vest under of the Award and any phantom
dividend equivalents distributed with respect to those shares.

A-3